         Case 6:18-cv-00739-YY         Document 124      Filed 11/15/19    Page 1 of 7




Steven Rizzo, OSB No. 840853
Mary D. Skjelset, OSB No. 075840
Rizzo Mattingly Bosworth PC
1300 SW Sixth Avenue, Ste. 330
Portland, OR 97201
Tel: (503) 229-1819
Fax: (503) 229-0630
srizzo@rizzopc.com
mskjelest@rizzopc.com

ATTORNEYS FOR PLAINTIFFS




                                 UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                       EUGENE DIVISION


 J.M., et al.,                                   CASE NO. 6:18- CV-00739 - YY

                   Plaintiffs,

 v.                                              PLAINTIFFS’ RESPONSE TO MOTION
                                                 TO QUASH SUBPOENA DUCES TECUM
 KARLA MAJOR, et. al.,                           [FILED BY THE MARION COUNTY
                                                 JAIL]
                 Defendants.
                                                 (Oral argument requested)



                                        INTRODUCTION

        For the reasons set forth herein, the Court should deny the motion filed by Marion County

Jail (“the MCJ”), dated November 1, 2019, to quash Plaintiffs’ subpoena that was served on June

14, 2019. This Response is based on Rule 26, Rule 45 and the pleadings and papers on file, and

Plaintiffs incorporate by reference their Motion to Compel MCJ and the supporting Declaration

and their Reply.

                                        BACKGROUND

        Mr. Armstrong represents both the Marion County District Attorney (the “MCDA”) and


1 - PLAINTIFFS’ RESPONSE TO MOTION TO QUASH SUBPOENA DUCES
    TECUM [FILED BY THE MARION COUNTY JAIL]
            Case 6:18-cv-00739-YY             Document 124          Filed 11/15/19   Page 2 of 7




the MCJ. Mr. Armstrong was made aware of the Court’s Protective Order on May 14, 2019, then

in connection with Plaintiffs’ attempts to obtain discovery from the MCDA. (ECF 113, Ex. 14).

           On June 14, 2019, Plaintiffs served their subpoena to the MCJ. The subpoena contains

seven (7) requests which, in summary, seek as follows: Items 1-2 seek Documents showing who

met with Miller during his confinement at the MCJ – on two separate occasions – between October

20, 2013 (in connection with his abuse of R.L) and September 30, 2017 (in connection with his

sexual abuse of A.S); Items 3-4 seek the MCJ’s recordings of Miller’s calls; Items 5-6 seek copies

of Miller’s letters and correspondence; and Item 7 seeks Miller’s medical and psychological

assessments. The designated response time was July 5, 2019. (See Ex. 2, Decl. of Counsel in

Support of Mot. to Compel MCJ, (ECF 111)). The MCJ did not serve any objections within 14

days after service and otherwise failed to produce any documents by the designated response date.

           After Plaintiffs initiated attempts to follow up with the MCJ, Marion County Counsel, Mr.

Armstrong, left a voice mail message with a paralegal in the undersigned’s office on or about

September 12, 2019. He stated that he was going to object to Plaintiffs’ subpoena regarding

Miller’s recorded calls and his medical and psychological records. Mr. Armstrong also mentioned

the filing of a motion to quash the subpoena. Plaintiffs requested that Mr. Armstrong confer in

advance of filing any motion. (ECF 111, Ex. 3). Mr. Armstrong did not respond to this request.

           On October 14, 2019, Plaintiffs wrote in follow-up to Mr. Armstrong’s e-mail and he
responded by e-mail dated October 15, 2019. See (ECF 111, Ex. 5) Counsel repeated that he would

provide “the jail records” (which still had not been produced), but refused to “turn over” the MCJ’s
telephone recordings. Mr. Armstrong claimed that production of the recordings – which were

consensually recorded1 – would violate the Electronic Communications and Privacy Act of 1986,
18 USC §§ 2510-2522. He did not specify which section or subsection of the Act he was relying

upon. Mr. Armstrong also stated that “[o]f equal importance” was “ORS 192.245(23),” which

according to his review, “treats the records as not disclosable” because they “would reveal or


1
    See Decl. in Support of Reply to Response to Mot. to Compel MCJ, Ex. 1.



2 - PLAINTIFFS’ RESPONSE TO MOTION TO QUASH SUBPOENA DUCES
    TECUM [FILED BY THE MARION COUNTY JAIL]
          Case 6:18-cv-00739-YY              Document 124           Filed 11/15/19        Page 3 of 7




otherwise identify security measures. . . .”2 He also asserted that it “should be obvious” that

“HIPAA and Oregon protections” prohibited the MCJ from “turning over” Miller’s medical and

psychological assessments. (ECF 111, Ex. 5).

        On October 18, 2019, Plaintiffs filed their Motion to Compel against the MCJ. (ECF 106).

        On November 1, 2019, the MCJ filed this Motion, and it filed a Response to Plaintiff’s

Motion to Compel MCJ. (ECF 114). Neither the Motion nor the Response contains a Declaration

to explain the delay or any privilege log.

                                                  RESPONSE

        Waiver

        Under Fed. R. Civ. P. 45(c)(2)(B), a nonparty served with a subpoena duces tecum may

make objections to the subpoena duces tecum within 14 days after service, or before the time for

compliance, if less than 14 days. A Motion to quash under Rule 45(d)(3)(A)(iii) is required to be

filed in a “timely” fashion, which means before the compliance date designated in the

subpoena. See, e.g., N. Am. Co. for Life & Health Ins. v. Philpot, 2010 U.S. Dist. LEXIS 124577,

at *6-7 (S.D. Cal. Nov. 24, 2010). Plaintiffs’ subpoena was served on June 14, 2019. The MCJ

was therefore required to comply or object within 14 days, or June 28, 2019. The MCJ’s only

“response” was a voice mail that Mr. Armstrong left with counsel’s paralegal on September 12,

2019, which is 76 days after the June 28 deadline. The MCJ did not file the Motion to Quash until

November 1, 2019, which is 126 days following the expiration of the deadline. Based on the MCJ’s

lack of objections and its untimely Motion, the Court should conclude any objections are waived.

        The MCJ makes no effort whatsoever to excuse its failure to timely object or comply with

Plaintiffs’ subpoena. However, the law provides that a court may excuse such a failure only if that

party establishes “unusual circumstances” and “good cause.” See Odyssey Reinsurance Co. v.

Nagby, 2018 U.S. Dist. LEXIS 70641 *5-6 (S.D. Cal. 2018).

2
  The statute “ORS 192.245(23)” does not exist. Rather, ORS 192.345(23) pertains to “[r]ecords or information that
would reveal or otherwise identify security measures, or weaknesses or potential weaknesses in security measures . .
. which are “conditionally exempt from disclosure” under public records law, “unless the public interest requires
disclosure in the particular instance.” Id.



3 - PLAINTIFFS’ RESPONSE TO MOTION TO QUASH SUBPOENA DUCES
    TECUM [FILED BY THE MARION COUNTY JAIL]
            Case 6:18-cv-00739-YY              Document 124          Filed 11/15/19   Page 4 of 7




           There are no unusual circumstances

           Unusual circumstances may exist where the subpoena is facially overbroad and exceeds

the bounds of fair discovery and the subpoenaed party is a non-party acting in good faith. See

McCoy v. Southwest Airlines Co., Inc., 211 F.R.D. 381, 385 (C.D.Cal. 2002). The MCJ made no

objection on the grounds that any of the requests are overbroad. Plaintiffs’ subpoena fairly seeks

information that is highly relevant to Plaintiffs’ claims, namely, inculpatory statements made by

Miller and the identification of other potential perpetrators, witnesses and victims. The MCJ makes

no claim that the information is unfairly sought. See e.g., Klein v. AIG Trading Group, Inc., 228

F.R.D. 418, 422 (D. Conn. 2005) (An objecting party must state specifically how, despite the broad

and liberal construction of the discovery rules, each question is overly broad, unduly burdensome,

or oppressive by submitting affidavits or offering evidence revealing the nature of the burden).

           The MCJ is a non-party. However, it is managed directly by the Marion Co. Sheriff’s

Office, a member of the Marion County Multidisciplinary Team (“MDT”). 3 Moreover, counsel
for the MCJ also represents the MCDA, the office responsible for “developing interagency and

multidisciplinary teams” under ORS 481.747(1), and for “review[ing] the investigation procedures

of sensitive cases,” such as that of Plaintiffs.4 The MCJ has made no effort to explain the delay in

acknowledging or responding to Plaintiffs’ subpoena and the failure to act or provide a privilege

log.

           Recently, the MCJ has concluded that 18 USC § 2517(1) and (2) only permit disclosure of

Miller’s telephone recordings to “another investigative or law enforcement officer,” such as the

other members of the MDT, including Defendant DHS and the MCDA. However, as demonstrated

in Plaintiffs’ Motion to Compel MCJ and the Reply, the cited statutes do not prohibit production

of the recordings of Miller’s calls to Plaintiffs. (ECF 110 at 5-6).

           In citing 18 USC § 2517(1) and (2), the MCJ did not explain that the statutes provide merely

that the officers “may disclose” and “may use” the contents of intercepted, i.e., wiretapped, calls

3
    See https://www.co.marion.or.us/SO/Institutions/Pages/default.aspx.
4
    See https://www.co.marion.or.us/DA/CART.



4 - PLAINTIFFS’ RESPONSE TO MOTION TO QUASH SUBPOENA DUCES
    TECUM [FILED BY THE MARION COUNTY JAIL]
          Case 6:18-cv-00739-YY              Document 124           Filed 11/15/19         Page 5 of 7




and evidence derived therefrom in the proper performance of their duties. The statutes do not

preclude the production of wiretapped call recordings to crime victims. Mr. Armstrong failed to

explain that Miller’s calls from the jail were consensually recorded with prior notice, not

surreptitiously wiretapped as part of an investigation.5 Further, the MCJ’s efforts to avoid

complying with Plaintiffs’ subpoena are colored by a motive to avoid producing evidence showing

that, for example, the MDT deliberately chose not to investigate thoroughly and charge fully for

Miller’s criminal acts, or to identify other potential perpetrators and victims out of a concern for

enhanced civil liability and unfavorable media scrutiny.6

        There is no good cause

        Mr. Armstrong refused to produce the recordings and the medical and psychological

records under the extant Protective Order. Yet, in consequence of Plaintiffs’ Motion to Compel

the MCDA, counsel represents that the MCDA will produce documents and information at issue

in that motion “pursuant to an appropriate protective order similar to the protective order

previously entered by this court on April 1, 2019.” (ECF 116 at 2). Mr. Armstrong has not provided

such an order and has still failed to explain why the Protective Order is insufficient to protect the

confidentiality of the materials at issue. In other words, the MCJ could have quickly dispensed

with Plaintiffs’ subpoena by producing the recordings and the medical and psychological records

under the Protective Order, but instead, the MCJ chose to ignore the subpoena as well as that order.
This conduct is not good cause. The MCJ’s delay and inaction forced Plaintiffs to engage in

discovery motions practice, which is expensive and time consuming and, in this instance,
unnecessary.

///
///

///


5
  See Decl. of Counsel in Support of Plaintiffs’ Reply at ¶¶ 1-2.
6
  The MCDA contends that while it “strongly disagrees” that Miller’s 36 month probationary period was a “light
sentence” for breaking multiple bones in R.L.’s body and withholding necessary treatment, its prosecutorial decision-
making is protected attorney work product. (ECF 116 at 4).

5 - PLAINTIFFS’ RESPONSE TO MOTION TO QUASH SUBPOENA DUCES
    TECUM [FILED BY THE MARION COUNTY JAIL]
        Case 6:18-cv-00739-YY      Document 124      Filed 11/15/19   Page 6 of 7




                                     CONCLUSION

       The court should deny the MCJ’s untimely Motion and award terms.



       Dated: November 15, 2019.

                                                RIZZO MATTINGLY BOSWORTH PC


                                                By: ___/s/Steven Rizzo________________
                                                       Steven Rizzo, OSB No. 840853
                                                       Mary D. Skjelset, OSB No. 075840
                                                       Rizzo Mattingly Bosworth PC
                                                       1300 SW Sixth Avenue, Suite 330
                                                       Portland, OR 97201
                                                       Tel: (503) 229-1819
                                                       Fax: (503) 229-0630
                                                       ATTORNEYS FOR PLAINTIFFS




6 - PLAINTIFFS’ RESPONSE TO MOTION TO QUASH SUBPOENA DUCES
    TECUM [FILED BY THE MARION COUNTY JAIL]
          Case 6:18-cv-00739-YY         Document 124     Filed 11/15/19     Page 7 of 7




                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON

 J.M., et. al.,                                              CASE NO. 6:18-CV-00739-YY

                  Plaintiff(s),

 v.                                          CERTIFICATE OF SERVICE

 KARLA MAJOR, et. al.,

                  Defendant(s).


      I am employed by the law firm of Rizzo Mattingly Bosworth PC in Portland, Oregon. I
am over the age of eighteen years and not a party to the subject cause. My business address is
1300 SW Sixth Avenue, Suite 330, Portland, OR 97201.

       On November 15, 2019, I caused to be served on all parties in this action by transmitting a
true copy thereof PLAINTIFFS’ RESPONSE TO MOTION TO QUASH SUBPOENA
DUCES TECUM [FILED BY THE MARION COUNTY JAIL] in the following manner unless
otherwise indicated.

 VIA ECF

 James S. Smith                                  Jill Schneider
 Senior Assistant Attorney General               Senior Assistant Attorney General
 Oregon Department of Justice                    Oregon Department of Justice
 100 SW Market Street                            100 SW Market Street
 Portland, OR 97201                              Portland, OR 97201
 Telephone: (971) 673-1880                       Telephone: (971) 673-1880
 Fax: (971) 673-5000                             Fax: (971) 673-5000
 james.s.smith@doj.state.or.us                   jill.schneider@doj.state.or.us
 Of Attorneys for State Defendants               Of Attorneys for State Defendants

 Elleanor Chin                                   Bruce Armstrong
 Senior Assistant Attorney General               Marion County Counsel
 Oregon Department of Justice                    555 Court St. NE, Ste. 5242
 100 SW Market Street                            Salem, OR 97301
 Portland, OR 97201                              Telephone: (503) 588-5220
 Telephone: (971) 673-1880                       Fax: (503) 373-4367
 Fax: (971) 673-5000                             barmstrong@co.marion.or.us
 elleanor.chin@doj.state.or.us                   Of Attorneys for Marion County Jail
 Of Attorneys for State Defendants



        Dated this 15th day of November, 2019.
                                                     s/Heather Wettlaufer
                                                     Heather Wettlaufer, Paralegal
